Title: To Thomas Jefferson from Levi Lincoln, 17 June 1806
From: Lincoln, Levi
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                             Worcester June 17th. 1806
                        
                        In the selfdenial which I have practiced for some time in forbearing to intrude for one moment on your
                            attention, which must have been pressed with the weight of an unusual mass of important public concerns, especially in the
                            last session of Congress, you will perceive only proofs of my attachment to your person, & respect for your character,
                            and the momentous concerns, in which you must have been buried. I have been unwilling to make draughts on any portion of
                            that time, which has been consecrated to the service of our Country, & demanded by her dangers from the interesting
                            occurrences of the last year. I rejoice in the display of the wisdom, firmness & moderation which have apparently
                            averted the threatened evils, & guaranteed to America increasing prosperity peace & happiness. I have read with equal
                            regret & astonishment the speeches of some gentlemen in the National Legislature. I perused with surprise &
                            mortification a report of a Committee of the Senate in reference to Mr. Eaton and our peace with Tripoli. I have heard &
                            seen with indignant sensibility federal newspapers, & newsmakers, federal priests and their followers, people in public
                            & private Stations, announcing through this State, for factious purposes that we had become tributary to France, had
                            actually paid a first requisition made by her minister of $2,000,000; that in resentment of which alone Great Britain had
                            sent her ships of war to blockade our ports, capture our Commerce, & impress & slaughter our seamen. My own knowledge
                            of many facts alluded to or stated, forming the matter of the report, speeches & annunciations, or connected with them,
                            enabled me to appreciate the degree of credit due to the assertions of political partizans in public stations, or even of
                            public bodies. I am humbled in reflecting on the foibles of men. The improper interference of our Government in usurping
                            the province of the National Government, & without information deciding on the personal merits of a national Agent, the
                            character of his military conduct, and the national expression suitable for both, by its resolve and grant of land
                            altogether for political purposes, & designed as a censure on the nation. It was an opportunity seized by the
                            opposition; and the current run too strong to admit of resistance. Some deluded republicans now reproach themselves for
                            their suddenness & folly in this business.
                        We have fools and knaves with us, and the number is not small, who will assert that we purchased the Floridas
                            in the purchase of Louisiana, and that it was so said by the Administration & its friends; and now to purchase peace of
                            Spain, at the nod of Buonaparte, we are about purchasing them a second time as a peace offering to the Emperor. It has
                            been difficult to hear with patience or repel with coolness such abominable falsehoods & perversions. But this was
                            necessary on the eve of important elections. The speeches of Randolph have been weapons in the hands of the adversary, and
                            they have been weilded with dexterity & with some effect. They must have been sent in budgets from Washington large as a
                            beggar’s pack, or a thousand Legislative letters must have franked them to the head-quarters of good principles, for they
                            spread like locusts for their number through our land. But for these, the tribute, & the blockade, the republican
                            triumph would have been more than compleat in this State. The friends to the National Government have done all they could
                            do. A little more time would have enabled them to have done all they wished. They acted steadily, they acted zealously,
                            they acted openly, & what is more they acted in concert. But they could not do every thing, every where in one day.
                            Their opponents were every where intrenched in power, in office, in wealth, in combination & in priestcraft. In this
                            State, from the Governor, through all the grades of office, down to the tithingman of a parish, with the clergy as an
                            appendage, have been the zealous arrangements of federalism. A son of Aaron, in this town, with a parish two thirds
                            republican on the fast preceding our election, prayed, it is said, most devoutly for the continuance in office of the men
                            then in power with us, & that their opposers might be convinced of their error. This intollerable piece of priestly
                            arrogance insulting to heaven & reproachful to his hearers, in deciding on the part, that duty should take in a party
                            controversy on political subjects, is but a small specimen of the degeneracy of the pulpit. Thank God, such prayers have
                            not been heard. Thank God, that the insolence of federalism is at length bridled, and its froward councils tumbling
                            headlong. In the paroxisms of its exit there is bitterness, & in its extreme bitterness is seen lingering torture, but
                            inevitable death.
                        Judge Sullivan, against whom there is a deadly hatred, is to be persecuted, & I presume, if within the
                            reach of malice, or management, to be prosecuted and immolated, I trust & believe he is shielded even to the very heat.
                            If his friends are faithful to him, to themselves, to the cause, to truth & to justice, he will be satisfied. If they
                            abandon him unjustly to party rage, they ought to be sacrificed themselves I am not without apprehensions from the arts
                            or the violence of the opposition on timid & temporizing politicians. When I witness the various ways, in which the
                            inhabitants of a metropolis influence a legislature in it’s discussions & decisions, I wish for it a country seat, less
                            populous even then the City of Washington.
                        The late elections have assigned to me with others the ungrateful task of seing “that the Commonwealth shall
                            receive no “Gubernatorial” injury.” Impressed, against unavailing remonstrances, & not releasable, by the supplication
                            of my friends, I shall be constrained to act in a division stationed to blockade our executive. Under existing
                            circumstances, I cannot refuse; and am the less disposed to dissent desert as it is said Doctr Eustis declines, and it is known
                            Mr. Gerry would not suffer himself to be a Candidate. This keeping aloof from a necessary conflict has a bad political
                            effect. I can never wish to subject my friends to evils or burdens in a common concern, which I am unwilling to share. But
                            for this and a degree of urgency bordering on constraint, I would have maintained my station that of a recruiting officer
                            at home. Altho’ thus under a species of duress I have my consolations. Among the greatest is the satisfaction promised
                            from witnessing the respective governmental departments of the important state of Massachusetts acting on correct
                            principles in harmony with her sister States & with confidence in the management of our National Concerns. An address to
                            the Chief of the nation expressive of this harmonizing sentiment, and of this confidence is contemplated, but whether at
                            the present session, or at the next when Congress will be assembled; & the present irritation shall have subsided, and
                            the wished for fruits of your late measures, touching our foreign relations will probably be happily realized is a
                            question of expediency in reference to its political effects.
                        Permit me, Sir, to solicit your attention for a moment to a subject, on which you must decide, but which is
                            indelicate for me to touch, & difficult to avoid. The office of Marshall of this District, by a resignation of Genr.
                            Skinner will become vacant. Abraham Lincoln, urged by his friends, & his own inclinations, will offer himself as a
                            Candidate. They are solicitous that I should write in his favor. It is difficult to refuse that to a near connection &
                            his friends, which I would cheerfully do for a stranger; yet as a Brother of a Candidate would be the last person
                            government would apply to for information respecting his character, qualifications, & claims. A Brother ought to be the
                            last person to intrude such information. Did they know how impossible it would be for me ever to ask an office for myself,
                            & how painful to solicit one for a family Connection, they would not have made their request. I ought not. I will not
                            ask of you what I know would give you pain to refuse me. I ought not, I will not ask you to give this office to my
                            brother. Candidates better qualified, with greater claims, may offer themselves. In such case they should, & they will
                            have the preference. I only ask that his character, his public services & his qualifications may be investigated, learnt
                            from strangers & compared with his competitors, hereby pledging myself in case of a result favorable to his wishes for
                            the faithful & correct execution of the duties which may devolve upon him.
                        I have the honor to be with grateful recollections, most respectfully your obedt. Servt.
                        
                            Levi Lincoln
                            
                        
                    